Citation Nr: 0835334	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-07 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

The Board also notes that the issues of entitlement to 
increased ratings for cervical spine strain and facial 
dystonia were also addressed in the January 2007 Statement of 
the Case; however, in the Substantive Appeal submitted in 
response to the Statement of the Case, the veteran limited 
his appeal to the TDIU issue.  The Board will limit its 
consideration accordingly.

In August 2007, the veteran's spouse filed a claim for an 
apportionment of VA benefits.  The claims file does not 
indicate that the RO has addressed this matter.  Therefore, 
it is referred to the RO for appropriate action.


REMAND

In a July 2007 statement, the veteran claimed entitlement to 
service connection for nerve damage, blurred vision, 
dizziness, and speech impairment.  He also requested that 
these claims be adjudicated before his TDIU claim is decided.  
This request was reiterated by his representative at the 
December 2007 hearing.  Since the service connection claims 
are inextricably intertwined with the TDIU claim, the Board 
agrees that they should be adjudicated before the Board 
decides the TDIU claim.

At the hearing, the representative also requested the Board 
to remand the case for the purpose of obtaining outstanding 
pertinent VA medical records.  The Board observes that VA 
records for the period since May 2007 have not been 
associated with the claims folders so further development to 
obtain more recent records is in order.

The veteran also testified that he had a reopened claim 
pending before the Social Security Administration (SSA).  A 
record verification note on file indicates that no SSA data 
was found as of November 2006.  Nonetheless, as the 
determinations of the Social Security Administration (SSA) 
denying benefits and the medical records used in reaching 
those determinations are not of record and are potentially 
supportive of the veteran's claim, they should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran also appears to be contending that his service-
connected disabilities have increased in severity since the 
most recent VA examination.  Moreover, his representative 
stated that prior VA examination reports were inadequate and 
unfair.  Since the veteran's last VA examination was in 
February 2006, the Board finds that a new examination would 
be probative in ascertaining the severity of the veteran's 
service connected disabilities and his employability status.  

Finally, while the veteran was sent a VA-Form 21-527 (Income, 
Net Worth, and Employment Statement) in November 2005, it 
does not appear he has completed and returned this form.  The 
originating agency should again attempt to obtain relevant 
employment information from the veteran.

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO or the AMC should send the 
veteran the appropriate form to claim 
entitlement to a TDIU and request him to 
complete and return the form.

2.  The RO or the AMC should also obtain 
from the SSA a copy of any disability 
determinations it has rendered for the 
veteran and all records upon which the 
determinations were based.

3.  With respect to all pending claims, 
the RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

4.  In any event, the RO or AMC should 
associate with the claims folders any 
pertinent VA outpatient records, not 
already of record, for the period 
beginning January 2005.  This should 
include any records of treatment at the 
Pensacola and Biloxi VA Medical Centers.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate all pending service connection 
claims and inform the veteran of his 
appellate rights.

7.  Then, the veteran should be accorded a 
VA examination to determine the impact of 
his service-connected disabilities on his 
ability to work.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated studies should be 
performed.

The examiner should describe all 
symptomatology and functional impairment 
associated with the service-connected 
disabilities.  In addition, the examiner 
should provide an opinion as to whether 
the service-connected disabilities are 
sufficient by themselves to render the 
veteran unemployable.  The rationale for 
all opinions expressed should also be 
provided.  

8.  The RO or AMC should undertake any 
additional development deemed necessary.

9.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a supplemental statement of 
the case and afford them the appropriate 
opportunity for response before the claims 
files are returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




